[Cite as State v. Hampton, 2021-Ohio-1834.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                     DARKE COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellant                       :   Appellate Case No. 2020-CA-5
                                                   :
 v.                                                :   Trial Court Case No. 2020-CR-64
                                                   :
 STACY W. HAMPTON                                  :   (Criminal Appeal from
                                                   :   Common Pleas Court)
         Defendant-Appellee                        :
                                                   :

                                              ...........

                                              OPINION

                             Rendered on the 28th day of May, 2021.

                                              ...........

DEBORAH QUIGLEY, Atty. Reg. No. 0055455, Assistant Prosecuting Attorney, Darke
County Prosecutor’s Office, 504 South Broadway Street, Greenville, Ohio 45331
      Attorney for Plaintiff-Appellant

DAVID ROHRER, Atty. Reg. No. 0042428, 537 South Broadway, Suite 204, Greenville,
Ohio 45331
      Attorney for Defendant-Appellee

                                              .............




TUCKER, P.J.
                                                                                            -2-


       {¶ 1} Plaintiff-appellant, the State of Ohio, appeals from the trial court’s final order

of October 29, 2020, in which the court sustained a motion to suppress filed by Defendant-

appellee, Stacy W. Hampton. Raising one assignment of error, the State argues that the

trial court erred by ordering the suppression of evidence obtained by police officers during

a traffic stop because the officers took Hampton into custody and interrogated him without

delivering a Miranda warning. We hold that the trial court erred by finding that the officers

subjected Hampton to a custodial interrogation, and therefore, the court’s order is

reversed.

                             I. Facts and Procedural History

       {¶ 2} At 1:11 a.m. on May 8, 2020, Officers Monnin and Jones of the Greenville

Police Department stopped Hampton in his vehicle on East Main Street in Greenville,

after they observed Hampton driving the vehicle in excess of the posted speed limit. The

officers requested a K-9 unit when they initiated the stop.

       {¶ 3} Officer Monnin approached, verified Hampton’s identity and asked Hampton

whether he had anything illegal in his vehicle. Hampton answered that he did not know

and asked whether Officer Monnin planned to conduct a search. Officer Monnin rejoined

that Hampton should have been aware of the contents of his own vehicle, prompting

Hampton to deny that the vehicle contained anything illegal.            By Officer Monnin’s

account, Hampton “was stumbling over his words, [appearing to be] very nervous,” and

“[h]is hands were shaking,” which led the officer to ask Hampton to step out of his vehicle

and stand on the adjacent sidewalk. Transcript of Suppression Hearing 13:15-13:22,

Oct. 15, 2020. At that point, Officer Monnin returned to his vehicle to prepare a traffic

citation, while Officer Jones stood on the sidewalk with Hampton. The officers did not
                                                                                        -3-


place Hampton in handcuffs or otherwise restrain him, and although they did not conduct

a pat-down search, they did relieve him of a knife that was visibly protruding from a pants

pocket.

      {¶ 4} Officer Monnin began writing the traffic citation at approximately 1:15 a.m.

At 1:22 a.m., a dispatcher informed Officer Monnin that the K-9 unit was still several

minutes from the scene. The K-9 unit arrived approximately five minutes later, as Officer

Monnin was completing the traffic citation.

      {¶ 5} Officer Monnin then approached Hampton and asked him again, twice,

whether he had anything illegal in his vehicle. Hampton admitted that he did have “all

kinds” of illegal items in the vehicle, including illicit methamphetamines.             At

approximately 1:28 a.m., the officers placed Hampton in handcuffs and delivered a

Miranda warning. In light of Hampton’s admission, the officers did not have the K-9 unit

perform a free air sniff-search.    The officers, instead, searched Hampton’s vehicle

themselves, discovering quantities of marijuana and methamphetamines, as well as

various drug paraphernalia.

      {¶ 6} Hampton was indicted on May 14, 2020, for one count of aggravated

possession of drugs in violation of R.C. 2925.11(A). On September 23, 2020, Hampton

moved to suppress the evidence obtained during the traffic stop, and the trial court

sustained the motion in its decision of October 29, 2020. The State timely filed a notice

of appeal on November 2, 2020.

                                       II. Analysis

      {¶ 7} For its assignment of error, the State contends that:

             THE TRIAL COURT ERRED AS A MATTER OF LAW WHEN IT
                                                                                         -4-


       FOUND THAT AN OFFICER REQUESTING A LAWFULLY STOPPED

       DRIVER TO STEP OUT OF THEIR [sic] VEHICLE DURING THE COURSE

       OF A ROUTINE TRAFFIC STOP PLACES THE DRIVER “IN CUSTODY”

       AND THEREBY REQUIRING [sic] THE DRIVER BE ADVISED OF HIS

       CONSTITUTIONAL RIGHTS PURSUANT TO MIRANDA V. ARIZONA.

       {¶ 8} According to the State, the trial court mischaracterized Officer Monnin and

Jones’s permissible exercise of discretion as a display of authority equivalent to taking

Hampton into custody. The State maintains that the officers did not take Hampton into

custody merely by ordering him to exit his vehicle or by relieving him of a weapon he

carried visibly on his person, and because Hampton was not in custody at the time he

made certain incriminating statements, the State argues that the trial court erred by

ordering the suppression of the statements in reliance on Miranda.

       {¶ 9} The Fourth Amendment to the United States Constitution prohibits

unreasonable searches and seizures. Terry v. Ohio, 392 U.S. 1, 8, 88 S.Ct. 1868, 20

L.Ed.2d 889 (1968); see also State v. Taylor, 138 Ohio App.3d 139, 145, 740 N.E.2d 704

(2d Dist.2000) (noting “the Fourth and Fourteenth Amendments to the United States

Constitution and Section 14, Article 1” of the Ohio Constitution “protect the same interests

in a consistent manner”). Warrantless searches and seizures violate this prohibition

unless conducted pursuant to one of the “few specifically established and well-delineated

exceptions.” (Citations omitted.) Katz v. United States, 389 U.S. 347, 357, 88 S.Ct.

507, 19 L.Ed.2d 576 (1967).      One of these exceptions “is commonly known as an

investigative or Terry stop,” which includes the temporary detention of motorists for the

enforcement of traffic laws. State v. Dorsey, 10th Dist. Franklin No. 04AP-737, 2005-
                                                                                        -5-


Ohio-2334, ¶ 17, citing Terry.

      {¶ 10} Though not necessarily requiring a warrant, the temporary “detention of

[persons] during the stop of an automobile by the police, even if only for a brief period

and for a limited purpose, constitutes a ‘seizure’ of ‘persons’ within the meaning” of the

Fourth Amendment. (Citations omitted.) Whren v. United States, 517 U.S. 806, 809-

810, 116 S.Ct. 1769, 135 L.Ed.2d 89 (1996). An “automobile stop is thus subject to the

constitutional imperative that it not be ‘unreasonable’ under the circumstances.” Id. at

810. Generally, a police officer’s decision to stop an automobile will comport with this

requirement if the officer has a “reasonable suspicion” of criminal activity. United States

v. Lopez-Soto, 205 F.3d 1101, 1104-1105 (9th Cir.2000); State v. Mays, 119 Ohio St.3d

406, 2008-Ohio-4539, 894 N.E.2d 1204, ¶ 23.

      {¶ 11} Interactions among police officers and citizens take one of three forms:

consensual encounters, investigatory detentions, and arrests.         See, e.g., State v.

Millerton, 2015-Ohio-34, 26 N.E.3d 317, ¶ 20 (2d Dist.). An “encounter between a police

officer and a member of the public is consensual if a reasonable person would feel free

to disregard the officer’s questions or [to] terminate the encounter and go about his * * *

business.” City of Columbus v. Beasley, 2019-Ohio-719, 132 N.E.3d 1201, ¶ 41 (10th

Dist.), citing Florida v. Bostick, 501 U.S. 429, 434, 111 S.Ct. 2382, 115 L.Ed.2d 389

(1991); see also State v. Weisgarber, 2017-Ohio-8764, 88 N.E.3d 1037, ¶ 16 (2d Dist.)

(stating that a consensual encounter “occur[s] when [a] police [officer] merely

approach[es] a person in a public place and engage[s] the person in conversation, [with]

the person remain[ing] free * * * to [refuse to] answer and * * * walk away”). By contrast,

a person is “subject to an investigatory detention when, in view of all the [attendant]
                                                                                           -6-


circumstances * * *, a reasonable person” would believe “that he [is] not free to leave or

is [otherwise] compelled to respond to questions.” State v. Lewis, 2d Dist. Montgomery

No. 22726, 2009-Ohio-158, ¶ 22, citing U.S. v. Mendenhall, 446 U.S. 544, 553, 100 S.Ct.

1870, 64 L.Ed.2d 497 (1980).

       {¶ 12} A Miranda warning is “intended to protect a suspect from the coercive

pressure [associated with] a custodial interrogation.” City of Cleveland v. Oles, 151 Ohio

St.3d 1, 2017-Ohio-5834, 92 N.E.3d 810, ¶ 9, citing Miranda v. Arizona, 384 U.S. 436,

444 and 469, 86 S.Ct. 1602, 15 L.Ed.2d 694 (1966); Lewis at ¶ 22. If a “suspect [answers

questions] while in custody without first [being] informed of his * * * Miranda rights, [then]

the [answers] may not be admitted at trial as evidence of [his] guilt.” Oles at ¶ 9, citing

Miranda at 479.

       {¶ 13} Here, the trial court held that Hampton “was in detention and [was] not free

to leave” once Officer Monnin directed him “to leave his vehicle and stand on the

sidewalk.” Decision and Entry on Defendant’s Motion to Suppress 6, Oct. 29, 2020

[hereinafter Decision].    The court reasoned that Officer Monnin had asserted his

authority over Hampton, thereby taking Hampton into custody, because Hampton “was

continually under the supervision of Officer Jones” while he stood on the sidewalk, and

because the officers had removed Hampton’s knife from his person when he exited his

vehicle. Id. Additionally, the court noted that “directing a driver to exit his car is not

customary or generally necessary for a minor traffic violation.” Id.

       {¶ 14} Regardless of whether Officer Monnin customarily asked motorists to exit

their vehicles during traffic stops, a police officer may require a motorist to exit a vehicle

during a traffic stop without implicating the Fourth Amendment, and although a traffic stop
                                                                                                -7-


“significantly curtails the ‘freedom of action’ of the driver,” the driver is “not ‘in custody’ for

the purposes of Miranda” solely as a result of being stopped. Berkemer v. McCarty, 468

U.S. 420, 436 and 440, 104 S.Ct. 3138, 82 L.Ed.2d 317 (1984). Once “ ‘a motor vehicle

has been lawfully detained for a traffic violation,’ ” police officers “ ‘may order the driver

to get out of the vehicle without violating the Fourth Amendment’s proscription of

unreasonable seizures.’ ” Maryland v. Wilson, 519 U.S. 408, 412, 117 S.Ct. 882, 137

L.Ed.2d 41 (1997), quoting Pennsylvania v. Mimms, 434 U.S. 106, 111, 98 S.Ct. 330, 54

L.Ed.2d 331 (1977), fn.6; see also State v. Chase, 2d Dist. Montgomery No. 25322, 2013-

Ohio-2346, ¶ 33.

       {¶ 15} Furthermore, despite the fact that Hampton “was continually under the

supervision of Officer Jones” while he stood on the sidewalk, Officer Jones’s supervision

did not restrict Hampton’s “freedom of action” any more than the traffic stop itself or Officer

Monnin’s order that he exit his vehicle. Not only would “few motorists * * * feel free either

to disobey * * * directive[s] to pull over [their vehicles] or to leave [afterward] without being

told [that] they might do so,” in “most [s]tates, it is [actually] a crime either to ignore a

policeman’s signal to stop [or] to drive away without permission.” Berkemer at 436, citing

R.C. 4511.02.1 The “supervision” to which the trial court referred is thus inherent in any

traffic stop, meaning that Hampton was not taken into custody by virtue of being

supervised any more than he would have been taken into custody had he been allowed

stand on the sidewalk unsupervised; we note, too, that although Hampton was being

supervised, the officers did not place him in handcuffs or otherwise restrain him.


1R.C. 4511.02 has since been amended and renumbered as R.C. 2921.331. Under
R.C. 2921.331(A), “[n]o person shall fail to comply with any lawful order or direction of
any police officer invested with authority to direct, control, or regulate traffic.
                                                                                       -8-


      {¶ 16} The officers’ removal of Hampton’s knife likewise did not constitute an

assertion of authority such that Hampton was effectively taken into custody. As part of

a traffic stop, a police officer “may conduct a limited protective [pat-down] search [of a

motorist’s person] for concealed weapons if the officer reasonably believes that the

[motorist] may be armed or [otherwise pose] a danger to the officer or to others.” State

v. Broaddus, 2d Dist. Montgomery No. 23525, 2010-Ohio-490, ¶ 20.              The top of

Hampton’s knife protruded visibly from a shallow pants pocket, and the officers merely

removed the knife without conducting a pat-down search.

      {¶ 17} In addition, Officer Monnin did not truly interrogate Hampton between the

time that Hampton exited his vehicle and the time that the K-9 unit responded to the

scene. As the trial court observed, the questions that Officer Monnin asked during this

interval related to Hampton’s “ownership of the vehicle, [Hampton’s] driving behavior[,]

and the weather.” These questions were, contrary to the trial court’s characterization, at

least tangentially relevant to the traffic citation that Officer Monnin was preparing, yet

irrespective of relevance, the questions were not “ ‘reasonably likely to elicit an

incriminating response’ ” from Hampton. State v. Strozier, 172 Ohio App.3d 780, 2007-

Ohio-4575, 876 N.E.2d 1304, ¶ 19 (2d Dist.), quoting Rhode Island v. Innis, 446 U.S. 291,

301, 100 S.Ct. 1682, 64 L.Ed.2d 297 (1980). For all of the foregoing reasons, the State’s

assignment of error is sustained.

                                     III. Conclusion

      {¶ 18} We hold that Hampton was not subjected to a custodial interrogation during

the traffic stop on May 8, 2020. The trial court’s final order of October 29, 2020, is

therefore reversed, and the case is remanded to the trial court for further proceedings
                                                  -9-


consistent with this opinion.



                                  .............



HALL, J. and EPLEY, J., concur.



Copies sent to:

Deborah Quigley
David Rohrer
Hon. Jonathan P. Hein